
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.21



FORM OF EMPLOYMENT AGREEMENT OF RICHARD J.S. BUCKNALL


        The information contained in this document constitutes a written
statement of the terms of your employment in accordance with the requirements of
the Employment Protection (Consolidation) Act 1978, as amended.

        This agreement is made on 11th September 1991 and is between

Name   RICHARD BUCKNALL
and
 
 
Company
 
WILLIS FABER & DUMAS LIMITED

        The main terms and conditions of your employment are set out below. For
further details please refer to the Staff Handbook.

Date Continuous Employment Begins   1st SEPTEMBER 1986
 
 
Employment prior to this date with any previous employer does not count as part
of your employment with the Company. This date is not necessarily the date used
to determine your entitlement to certain employee benefits e.g. the Willis Faber
Pension Scheme or Group Profit Share Scheme.
Current Job Title
 
MANAGING DIRECTOR
 
 
You may be transferred to any other job in the Group which in the reasonable
opinion of the Company would be suitable, on terms and conditions no less
favourable than those set out in this document.
Location
 
TEN TRINITY SQUARE, LONDON
 
 
You may be transferred to any other office providing that in the reasonable
opinion of the Company it does not necessitate you having to move home address.
Salary
 
£                    per annum (subject to annual review)
 
 
Your salary will be paid monthly in arrears by direct transfer to your bank
account. Your salary will be reviewed annually.
Hours of Work
 
9.30 am to 5.30 pm Monday to Friday each week excluding public holidays with one
hour for lunch to be taken at a time agreed with your Manager or Director. If
your hours of work are different from this you will be advised separately. You
will be expected to work such additional hours as are necessary to meet the
demands of the business.
Your Obligations
 
During your normal hours of work you must devote the whole of your time,
attention and ability to the business of the Company and at all times promote
the interests and general welfare of the Group.
 
 
 

1

--------------------------------------------------------------------------------


 
 
If you are in grade 9 or above then whilst this contract is in force you may not
take any outside employment without the prior written agreement of your Managing
Director.
 
 
During and after the termination of this contract you may not use for any
purpose nor reveal to anyone (other than those whose province it is to know the
same) any secret of confidential information concerning the Company's business
or operations, its clients or prospective clients. You must keep with inviolable
secrecy all matters entrusted to you. These matters include but are not limited
to details of clients, prospective clients, consultants, underwriters, or
potential underwriters, product and/or cover details, premiums, commissions,
specific cover arrangements or terms of business.
Pension Scheme
 
Subject to the rules of the Willis Faber Pension Scheme you will be eligible to
join the Scheme provided you work at least 15 hours a week and have reached age
21. Details are in the Staff Handbook.
 
 
For members of the Pension Scheme there is a Contracting-Out certificate in
force in respect of this employment.
Absence From Work
 
If you are unable to attend the office for any reason you should follow the
procedure contained in the Staff Handbook which also explains your entitlement
to payments whilst you are absent.
 
 
All permanent employees who contractually work at least 15 hours per week are
automatically included in the Group's Long Term Disability Scheme.
Medical Examination
 
The Company reserves the right to require you at any time to submit yourself for
examination by a doctor appointed by the Company at the Company's expense.
Holidays
 
Details of your holiday entitlement are set out in the Staff Handbook.
Employee Benefits
 
The details and eligibility rules of Employee Benefits to which you may be
entitled are contained in the Staff Handbook.
Termination of Employment
 
You may terminate your employment by giving written notice as follows:
 
 
Grade 1-8 inclusive
 
 
Up to 4 weeks continuous service—1 week
 
 
Over 4 weeks continuous service—4 weeks
 
 
Grades 9-13 inclusive—3 months
 
 
Grades 14-15 inclusive—6 months
 
 
If your employment is terminated by the Company you will receive written notice
as follows:-
 
 
Grades 1-8 inclusive
 
 
Up to 4 weeks continuous service—1 week
 
 
 

2

--------------------------------------------------------------------------------


 
 
Up to 4 years continuous service—4 weeks
 
 
From 5 to 12 years continuous service—1 week for each year of completed service
 
 
Over 12 years continuous service—12 weeks
 
 
Grades 9-13 inclusive—3 months
 
 
Grades 14-15 inclusive—6 months
 
 
This agreement will automatically terminate on the following date:
 
 
Grades 1-10 inclusive
The end of the month in which your 65th birthday falls.
 
 
Grades 11-15 inclusive
The end of the month in which your 60th birthday falls.
 
 
If you are in grade 9 or above then in the event of notice of termination being
given in accordance with the Contract of Employment, the Company reserves the
right to require you to work out your notice period from home, or to undertake
different duties within the office.
Performance Improvement Procedure, Disciplinary Procedure, Appeals Procedure and
Grievance Procedure
 
Details of these procedures are contained in the Staff Handbook

        This Agreement cancels any existing arrangement between you and the
Company or any subsidiary or associated Company of Willis Corroon plc.

Signed for and on behalf of the Company                    /s/ D. PODD



        I have read and understood the Terms and Conditions stated in this
Contract of Employment document and I confirm my acceptance of them.

Signed                                       
                                 /s/ R.J.S. BUCKNALL

Date: 23-12-91

3

--------------------------------------------------------------------------------

THIS AGREEMENT is made on 18 May 1992 BETWEEN

(1)WILLIS CORROON GROUP plc whose registered office is at Ten Trinity Square
London EC3P 3AX ('Willis').

(2)WILLIS FABER & DUMAS LTD

(3)R J S BUCKNALL

WHEREBY IT IS AGREED as follows:

MEANING OF WORDS USED

1.1'Contract of Employment' means the agreement dated 23 December 1991 made
between the Company and the Executive.

1.2Words used in this Agreement shall have the same meanings as those used in
the Long Term Incentive Plan ('the Plan') except where the context requires
otherwise.

AGREEMENT

2.The Executive HEREBY AGREES that, in consideration of his membership of the
Plan, the Contract of Employment under which he is employed by the Company shall
be varied by the insertion of the following clauses immediately after the terms
and conditions entitled 'Your Obligations' as follows:

RESTRICTIONS AFTER TERMINATION OF EMPLOYMENT

3.Further Obligations

(A)In this Clause the expressions following bear the meanings ascribed to them
respectively below, namely:

'Group-Company' means a member of the Group;

'Prohibited Area' means England, Northern Ireland, Scotland and Wales;

'Restricted Period' means the period of 12 months commencing with the
Termination Date or such period as may be determined in accordance with
sub-clause B (v) below;

'Termination Date' means the date on which the Executive's employment with the
Company shall determine, irrespective of the cause or manner.

(B)Since the Executive is likely to obtain in the course of his employment with
the Company confidential information and since he is likely to obtain during the
course of his Employment with the Company personal knowledge of and influence
over clients of the Group the Executive hereby agrees with the company that, in
addition to the other terms of the Contract of Employment and without prejudice
to other restrictions imposed upon him by law, he will be bound by the following
covenants:

(i)That he will not during the Restricted Period and within the Prohibited Area,
either on his own behalf or for any other person, firm or organisation:

(a)canvass or solicit or endeavour to canvass or solicit (whether on his own
account or for any other person, firm or organisation) in competition with the
Company or any other Group Company the custom of any person, firm or company who
at any time during the last 12 months of his service with the Company was a
client of, or in the habit of dealing with, the Company or (as the case may be)
any other Group Company and with whom the Executive shall have been personally
concerned; or

1

--------------------------------------------------------------------------------

(b)entice away from the company or any other Group Company any person who was to
his knowledge at any time during the last 12 months of his service with the
Company an employee director, officer, agent, consultant or associate of such
company.



(ii)In the event of any individual policy or policies of insurance purchased by
or for a client of the Company with whom the Executive shall have been
personally concerned at any time during the last 12 months of his service with
the Company or any other Group Company becoming renewable within more than
twelve months after the Termination Date, the Restricted Period as defined above
shall in relation to the activities specified in paragraph (i) above in relation
to such client, be deemed to be the period commencing with the Termination Date
and ending on the latest date for renewal of any such individual policy or
policies of insurance for that client.



(C)The Executive agrees that each of the paragraphs and sub-paragraphs contained
in sub-Clause 3(B) above constitute an entirely separate and independent
covenant on his part and the validity of one paragraph or a part thereof shall
not be affected by the validity or unenforceability of another paragraph or part
thereof.

(D)While the restrictions imposed in this Clause are considered by the parties
to be reasonable in all the circumstances it is agreed that if any one of more
of such restrictions shall either taken by itself or themselves together be
adjudged to go beyond what is reasonable in all the circumstances for the
protection of the Company's or any other Group Company's legitimate interest but
would be adjudged reasonable if any particular restriction or restrictions were
deleted or if any part or parts of the wording thereof were deleted, restricted
or limited in a particular manner then the said restrictions shall apply with
such deletions, restrictions or limitations as the case may be.

(E)The Executive agrees that having regard to the facts and matters set out
above the restrictive covenants contained in this Clause 3 are not only
reasonable but are also necessary for the protection of the business and
confidential information of the Company and all other Group Companies and he
further agrees that having regard to those circumstances those covenants do not
work harshly upon him.

(F)The Executive shall not following the Termination Date represent himself as
being in any way connected with the business of the Company or that of any other
Group Company except to the extent agreed by such a company.

(G)The restrictions contained in this Agreement are in substitution for all
restrictions of a similar nature which apply to the Executive following the
Termination Date which shall be deemed to have been terminated by mutual consent
as from the date on which this Agreement commences. For the avoidance of doubt
the obligations incumbent upon the Executive not to use or reveal secret or
confidential information of a sort described in the Contract of Employment shall
remain in force and is not affected by the terms of this Agreement.

2

--------------------------------------------------------------------------------



IN WITNESS whereof this Agreement has been entered into the day and year first
above written.

SIGNED by   )     for and on behalf of:   )   /s/ I.F. GOODHAND WILLIS CORROON
GROUP plc   )    
in the presence of:
 
 
 
/s/ D. PAUL
SIGNED by
 
 
 
  for and on behalf of:   )   /s/ D.H. SMITH WILLIS FABER & DUMAS LIMITED   )  
 
in the presence of:
 
)
 
/s/ M.A. HEDLEY
SIGNED by
 
)
 
/s/ R.J.S. BUCKNALL
in the presence of:
 
)
 
/s/ C.N.F. METHVEN

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.21



FORM OF EMPLOYMENT AGREEMENT OF RICHARD J.S. BUCKNALL
